
	
		II
		111th CONGRESS
		1st Session
		S. 1374
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Brown (for himself,
			 Mr. Kerry, Mr.
			 Durbin, Mr. Harkin, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Worker Adjustment and Retraining
		  Notification Act to minimize the adverse effects of employment dislocation, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forewarn
			 Act.
		2.Amendments to the
			 WARN Act
			(a)Definitions
				(1)Employer, plant
			 closing, and mass layoffParagraphs (1) through (3) of section 2(a)
			 of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101(a)
			 (1)–(3)) are amended to read as follows:
					
						(1)the term
				employer means any business enterprise that employs 75 or more
				employees and includes any parent corporation of which such business enterprise
				is a subsidiary;
						(2)the term
				plant closing means the permanent or temporary shutdown of a
				single site of employment, or of one or more facilities or operating units
				within a single site of employment, which results in an employment loss at such
				site, during any 30-day period, for 25 or more employees;
						(3)the term
				mass layoff means a reduction in force at a single site of
				employment which results in an employment loss at such site, during any 30-day
				period, for 25 or more
				employees;
						.
				(2)Secretary of
			 labor
					(A)DefinitionParagraph
			 (8) of section 2(a) of such Act (29 U.S.C. 2101(a)(8)) is amended to read as
			 follows:
						
							(8)the term
				Secretary means the Secretary of Labor or a representative of the
				Secretary of
				Labor.
							.
					(B)RegulationsSection
			 8(a) of such Act (29 U.S.C. 2107(a)) is amended by striking of
			 Labor.
					(3)Conforming
			 amendments
					(A)NoticeSection
			 3(d) of such Act (29 U.S.C. 2102(d)) is amended by striking out , each
			 of which is less than the minimum number of employees specified in section
			 2(a)(2) or (3) but which in the aggregate exceed that minimum number,
			 and inserting which in the aggregate exceed the minimum number of
			 employees specified in section 2(a)(2) or (3).
					(B)DefinitionsSection
			 2(b)(1) of such Act (29 U.S.C. 2101(b)(1)) is amended by striking (other
			 than a part-time employee).
					(b)Notice
				(1)Notice
			 periodSection 3 of the Worker Adjustment and Retraining
			 Notification Act (29 U.S.C. 2102) is amended by striking 60-day
			 period and inserting 90-day period each place it
			 appears.
				(2)RecipientsSection
			 3(a) of such Act (29 U.S.C. 2102(a)) is amended—
					(A)in paragraph (1),
			 by striking or, if there is no such representative at that time, to each
			 affected employee; and and inserting and to each affected
			 employee;; and
					(B)by redesignating
			 paragraph (2) as paragraph (3) and inserting after paragraph (1) the
			 following:
						
							(2)to the Secretary and the Governor of the
				State where the plant closing or mass layoff is to occur;
				and
							.
					(3)Notice Excused
			 Where Caused by Terrorist AttackSection 3(b)(2) of the Worker Adjustment
			 and Retraining Notification Act (29 U.S.C. 2102(b)(2)) is amended by adding at
			 the end the following:
					
						(C)No notice under this Act shall be required
				if the plant closing or mass layoff is due directly to a terrorist attack on
				the United
				States.
						.
				(4)Content of
			 noticeSection 3 of such Act
			 (29 U.S.C. 2102) is further amended by adding at the end the following:
					
						(e)Content of
				NoticesAn employer who is
				required to provide notice as required under subsection (a) shall
				include—
							(1)in each notice required under such
				subsection—
								(A)a statement of the
				number of affected employees;
								(B)the reason for the
				plant closing or mass layoff;
								(C)the availability
				of employment at other establishments owned by the employer;
								(D)a statement of
				each employee’s rights with respect to wages and severance and employee
				benefits; and
								(E)a statement of the available employment and
				training services provided by the Department of Labor; and
								(2)in each notice
				required under such subsection except for the notice provided to individual
				employees, the names, addresses, and occupations of the affected
				employees.
							.
				(5)Information
			 regarding benefits and services available to workers and DOL notice to
			 CongressSection 3 of such Act (29 U.S.C. 2102) is further
			 amended by adding at the end the following:
					
						(f)Information
				regarding benefits and services available to employeesConcurrent with or immediately after
				providing the notice required under subsection (a)(1), an employer shall
				provide affected employees with information regarding the benefits and services
				available to such employees, as described in the guide compiled by the
				Secretary under section 13.
						(g)Access of rapid
				response teamsAn employer
				who is required to provide notice under subsection (a) shall permit, during
				work hours, reasonable on-site access to any Federal, State, or local rapid
				response team under section 134(a)(2)(A) of the Workforce Investment Act of
				1998 (29 U.S.C. 2864(a)(2)(A)) responsible for providing reemployment, training
				services, and related services to affected employees.
						(h)DOL Notice to
				CongressAs soon as practicable and not later than 15 days after
				receiving notice under subsection (a)(2), the Secretary of Labor shall notify
				the appropriate Senators and Members of the House of Representatives who
				represent the area or areas where the plant closing or mass layoff is to
				occur.
						.
				(c)Enforcement
				(1)AmountSection 5(a)(1) of the Worker Adjustment
			 and Retraining Notification Act (29 U.S.C. 2104(a)(1)) is amended—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking back pay for each day of violation and inserting
			 two days’ pay multiplied by the number of calendar days for which the
			 employer was required but failed to provide notice before such closing or
			 layoff; and
						(ii)in
			 clause (ii), by striking and at the end thereof;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C);
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)interest on the amount described in
				subparagraph (A) calculated at the prevailing rate;
				and
							;
				and
					(D)by striking the
			 matter following subparagraph (C) (as so redesignated).
					(2)Conforming
			 amendmentSection 5(a)(3) of
			 such Act (29 U.S.C. 2104(a)(3)) is amended by inserting , the Secretary,
			 or the Governor after unit of local government.
				(3)ExemptionSection 5(a)(4) of such Act (29 U.S.C.
			 2104(a)(4)) is amended by striking reduce the amount of the liability or
			 penalty provided for in this section and inserting reduce the
			 amount of the liability under paragraph (1) and reduce the amount of the
			 penalty provided for in paragraph (3).
				(4)Administrative
			 complaintSection 5(a)(5) of such Act (29 U.S.C. 2104(a)(5)) is
			 amended—
					(A)by striking
			 may sue and inserting may,;
					(B)by inserting after
			 both, the following: (A) file a complaint with the
			 Secretary alleging a violation of section 3, or (B) bring suit,;
			 and
					(C)by adding at the
			 end thereof the following new sentence: A person seeking to enforce such
			 liability may use one or both of the enforcement mechanisms described in
			 subparagraphs (A) and (B)..
					(5)Action by the
			 SecretarySection 5 of such Act (29 U.S.C. 2104) is further
			 amended—
					(A)by redesignating
			 subsection (b) as subsection (d); and
					(B)by inserting after
			 subsection (a) the following new subsections:
						
							(b)Action by the
				Secretary
								(1)Administrative
				actionThe Secretary shall receive, investigate, and attempt to
				resolve complaints of violations of section 3 by an employer in the same manner
				that the Secretary receives, investigates, and attempts to resolve complaints
				of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206 and 207).
								(2)Subpoena
				powersFor the purposes of any investigation provided for in this
				section, the Secretary shall have the subpoena authority provided for under
				section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).
								(3)Civil
				actionThe Secretary may bring an action in any court of
				competent jurisdiction to recover on behalf of an employee the backpay,
				interest, benefits, and liquidated damages described in subsection (a).
								(4)Sums
				recoveredAny sums recovered by the Secretary on behalf of an
				employee under subparagraphs (A) and (B) of subsection (a)(1) shall be held in
				a special deposit account and shall be paid, on order of the Secretary,
				directly to each employee affected. Any such sums not paid to an employee
				because of inability to do so within a period of 3 years, and any sums
				recovered by the Secretary under subparagraph (C) of subsection (a)(1), shall
				be credited as an offsetting collection to the appropriations account of the
				Secretary for expenses for the administration of this Act and shall remain
				available to the Secretary until expended.
								(5)Action to compel
				relief by secretaryThe district courts of the United States
				shall have jurisdiction, for cause shown, over an action brought by the
				Secretary to restrain the withholding of payment of back pay, interest,
				benefits, or other compensation, plus interest, found by the court to be due to
				employees under this Act.
								(c)Limitations
								(1)Limitations
				periodAn action may be brought under this section not later than
				2 years after the date of the last event constituting the alleged violation for
				which the action is brought.
								(2)Limitation on
				private action while action of Secretary is pendingIf the Secretary has instituted an
				enforcement action or proceeding under subsection (b), an individual employee
				may not bring an action under subsection (a) during the pendency of the
				proceeding against any person with respect to whom the Secretary has instituted
				the proceeding.
								.
				
					(d)Posting of
			 notices; penaltiesSection 11 of the Worker Adjustment and
			 Retraining Notification Act (29 U.S.C. 2101 note) is amended to read as
			 follows:
				
					11.Posting of
				notices; penalties
						(a)Posting of
				noticesEach employer shall post and keep posted in conspicuous
				places upon its premises where notices to employees are customarily posted a
				notice to be prepared or approved by the Secretary setting forth excerpts from,
				or summaries of, the pertinent provisions of this Act and information pertinent
				to the filing of a complaint.
						(b)PenaltiesThe
				Secretary may impose a civil penalty on any person who willfully violates this
				section of not more than $500 for each separate
				offense.
						.
			(e)Non-waiver of
			 rights and remedies; Information regarding benefits and services available to
			 employeesSuch Act (29 U.S.C. 2101 et seq.) is further amended by
			 adding at the end the following:
				
					12.Rights and
				remedies not subject to waiver
						(a)In
				generalThe rights and
				remedies provided under this Act (including the right to maintain a civil
				action) may not be waived, deferred, or lost pursuant to any agreement or
				settlement other than an agreement or settlement described in subsection
				(b).
						(b)Agreement or
				settlementAn agreement or settlement referred to in subsection
				(a) is an agreement or settlement negotiated by the Secretary, an attorney
				general of any State, or a private attorney on behalf of affected
				employees.
						13.Information
				regarding benefits and services available to workersThe Secretary of Labor shall maintain a
				guide of benefits and services which may be available to affected employees,
				including unemployment compensation, trade adjustment assistance, COBRA
				benefits, and early access to training services and other services, including
				counseling services, available under title I of the Workforce Investment Act of
				1998 (29 U.S.C. 2801). Such guide shall be available on the Internet website of
				the Department of Labor and shall include a description of the benefits and
				services, the eligibility requirements, and the means of obtaining such
				benefits and services. Upon receiving notice from an employer under section
				3(a)(2), the Secretary shall immediately transmit such guide to such
				employer.
					.
			3.Authorization of
			 AppropriationsIn addition to
			 funds authorized to be appropriated for the general enforcement of the Worker
			 Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.), there is
			 authorized to be appropriated to the Secretary of Labor such additional sums as
			 may be necessary for the additional enforcement authority authorized by the
			 amendments made by this Act.
		
